Citation Nr: 1003779	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
radial head fracture.

2.  Entitlement to an initial compensable evaluation for 
neuralgia, left upper extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from August 2006 to January 
2007.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A December 2007 rating decision granted service connection 
for a left radial head fracture, and a noncompensable 
evaluation was assigned, effective from January 29, 2007.  
The Veteran subsequently appealed this decision seeking a 
compensable initial evaluation.  Thereafter, in a June 2008 
rating decision, service connection was granted for neuralgia 
of the left upper extremity, and a separate noncompensable 
evaluation was assigned effective from January 29, 2007.  The 
rating decision indicated that service connection for 
neuralgia of the left upper extremity "had been established 
as related to" the Veteran's service-connected left radial 
head fracture.  Under these circumstances, this decision will 
also address whether an initial compensable evaluation for 
neuralgia, left upper extremity, is warranted.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
Veteran's left (minor) radial head fracture has been 
manifested by forearm supination to 85 degrees, with 
complaints of pain; pronation to 80 degrees, with 
intermittent complaints of pain; left elbow flexion to 140 
degrees and extension to 0 degrees, without complaints of 
pain; normal strength; and tenderness over the left olecranon 
area.

2.  Since the initial grant of service connection, the 
service-connected left upper extremity neuralgia is 
manifested by complaints of intermittent numbness and pain in 
the left upper extremity, hand and fingers, without objective 
evidence of any diminishment of strength, range of motion is 
consistently near normal limits, and an 
electromyography/nerve conduction study (EMG/NCS) revealed 
normal findings.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
left (minor) radial head fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5212 (2009).

2.  The criteria for a separate initial 10 percent 
evaluation, but no more, for neuralgia, left (minor) upper 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8715 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's March 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's March 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

Lastly, the Veteran's claims for increased evaluations herein 
arise from her disagreement with the initial evaluations 
assigned following the initial grant of service connection.  
Specifically, the Veteran appealed the RO's December 2007 
rating decision which granted service connection at a 
noncompensable evaluation for left radial head fracture, 
effective from January 29, 2007.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has made all reasonable attempts to obtain 
the Veteran's complete service treatment records.  The RO's 
attempts to obtain these records are outlined in a July 2007 
memorandum on the finding of unavailability of service 
treatment records.  Moreover, the appellant was notified of 
these circumstances in a July 2007 letter from the RO.  
Consequently, there is a heightened obligation on VA to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

Although requested, the Veteran has not identified any VA or 
private medical treatment records which need to be obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained 
multiple VA examinations to determine the severity of the 
Veteran's conditions herein.  VA examinations, conducted in 
November 2007 and June 2008, were performed by VA physicians 
that had reviewed the Veteran's claims file, examined the 
Veteran, and included rationales for the conclusions reached 
therein.  The Board therefore concludes that these 
examinations are adequate for evaluation purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Finally, there is no sign in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).
  
The Veteran served on active duty in the Air Force from 
August 2006 to January 2007.  A review of her available 
service treatment and personnel records revealed treatment 
for a left radial head fracture in August 2006.  A September 
2006 x-ray examination of the left elbow revealed a healing, 
nondisplaced radial head neck fracture.  A January 2007 
physical evaluation board report listed a diagnosis of closed 
fracture left radial head.  The report also noted that the 
Veteran had been undergoing occupational therapy, but 
remained unable to return to training secondary to pain.  The 
report noted that she planned on rehabilitating herself at 
home and would return for reevaluation and training if her 
symptoms resolved.

At a November 2007 VA examination, the VA examiner noted that 
the Veteran's claims folder had been reviewed, and the 
history of an inservice fracture of the left radial head was 
noted.  The Veteran complained of intermittent pain with 
movements of the left elbow, and numbness in all fingers of 
the left hand.  Physical examination revealed the Veteran was 
right hand dominant.  Full range of motion in her 
extremities, without difficulty, was reported.  
Neurologically, cranial nerves II-XII were grossly intact, 
nonfocal, and muscle strength was 5/5 and equal against 
resistance.  

In November 2007, a VA examiner noted that the Veteran's 
claims folder had been reviewed.  The Veteran complained of 
intermittent sharp pain with different movements of the left 
elbow.  She indicated that the pain was 8/10 at times, and 
that she was unable to lift or use her left arm during flare 
ups.  She indicated that she worked in day care with several 
small children, that this position required her to remain 
active throughout the day, but that she had not lost time or 
hospitalizations due to this disorder.  Physical examination 
revealed flexion of the elbow from 0 to 145 degrees, without 
pain; forearm supination to 85 degrees, with pain rated at 
2/10; and forearm pronation to 80 degrees, with pain rated at 
1/10.  X-ray examination of the left elbow revealed a 
radiographically intact left elbow.  The report concluded 
with a diagnosis of intermittent left elbow pain with forearm 
rotation, negative examination, and history of fractured left 
radial head, well-healed, closed, with no apparent residual 
evidenced on x-ray.  

In June 2008, a VA examination for peripheral nerves was 
conducted.  The VA examiner noted that the Veteran's claims 
folder had been reviewed, and the report noted the Veteran's 
inservice history of a left elbow injury.  The Veteran 
reported intermittent shooting pains in the left forearm and 
hand that lasted two to thirty minutes and which were 7-8/10 
in severity.  She further reported a constant dull ache that 
existed when at rest, as well as increased pain with 
activity.  She also reported having numbness in her fingers 
with tingling, and that the tingling occurred when the ache 
and numbness abated.  The Veteran denied being under any 
current treatment program, and reported being employed as a 
teacher's aid in preschool and day care.  She indicated that 
she could not lift children, that doing so caused pain that 
was at a 6/10 level.  She indicated that her left arm fully 
locked approximately one time per week, and that it made a 
loud popping noise when fully extended.  Physical examination 
of the left arm was essentially normal, with no evidence of 
swelling, bruising, or erythema.  There was tenderness over 
and on either side of the left olecranon.  Full extension and 
flexion of the left elbow was shown from 0 to 140 degrees, 
without pain.  Pronation was to 85 degrees, without pain, and 
supination to 105 degrees, with pain.  The Veteran reported 
increasing pain with repetitive use.  There was full motor 
function of her arms, forearms, hands and fingers; forearm 
reflexes were 1-2+; and light touch was intact in the finger 
tips.  An EMG/NCS of the left upper extremity was performed 
in June 2008 and revealed normal findings.  The report 
concluded with an impression of neuralgia, with a normal 
EMG/NCS.

In June 2008, a VA examiner noted that the Veteran's claims 
folder had been reviewed, and the report included a summary 
of the Veteran's inservice medical history.  The Veteran 
reported numbness and tingling in her left forearm and 
fingers.  She also reported aching pain at 2-3/10 while at 
rest, which increased to 6/10 with activities of the left 
arm.  She denied taking medication for pain.  Physical 
examination of the left arm, forearm, elbow, and hand 
revealed no indication of swelling, erythema or 
discoloration.  Range of motion of the left forearm/arm 
revealed supination to 105 degrees, with pain, and pronation 
to 85 degrees, with no pain.  Range of motion testing of the 
left elbow revealed flexion to 142 degrees, with no pain, and 
full extension to 0 degrees.  There was tenderness to 
palpation over and on either side of the left olecranon.  
Increased pain was reported with repetitive use.  The report 
concluded with a diagnosis of post radial head fracture.

In December 2007, the RO issued a rating decision that 
granted service connection at a noncompensable evaluation for 
left radial head fracture, effective from January 29, 2007.  
The Veteran subsequently appealed this decision seeking a 
compensable initial evaluation.  Thereafter, in a June 2008 
rating decision service connection for neuralgia of the left 
upper extremity as a residual of the service-connected left 
radial head fracture, was granted and a separate 
noncompensable evaluation was assigned effective from January 
29, 2007.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous. . . ."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

A.  Left Radius Head Fracture

The Veteran's service-connected left radius head fracture is 
currently rated as noncompensably disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5212.  This rating 
contemplates impairment of the radius.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5212; see also 38 C.F.R. § 4.31 
(2009).  Malunion of the radius, with bad alignment is rated 
as 10 percent disabling for the minor side.  Id.  The 
Veteran's left arm is her "minor" arm for the purposes of 
applying the rating criteria.  In this case, a compensable 
rating is not warranted pursuant to the rating criteria of 
Diagnostic Code 5212.  The Veteran's June 2008 VA examination 
noted that x-ray examination of the left elbow performed in 
November 2007, was normal.  Thus, there is no showing of 
impairment of the radius due to malunion or bad alignment.

Consideration has been given to the potential application of 
the various provisions of the Rating Schedule.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5205 
provides for a 30 percent evaluation for favorable ankylosis 
of the minor elbow at an angle between 90 degrees and 70 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5205 (2009).  
Diagnostic Code 5206 provides that flexion of the minor 
forearm limited to 100 degrees is rated 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2009).  Diagnostic 
Code 5207 provides that extension of the minor forearm 
limited to 45 degrees is assigned a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2009).  Diagnostic 
Code 5208 provides that forearm flexion limited to 100 
degrees with forearm extension limited to 45 degrees is rated 
as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5208 (2009).  Supination of the forearm limited to 30 degrees 
or less is rated 10 percent disabling for the minor side.  
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2009).  However, 
ankylosis of the left elbow has not been shown.  Moreover, 
flexion of the Veteran's left arm flexion exceeds 110 
degrees, and extension of the Veteran's arm was to 0 degrees, 
without complaints of pain.  Additionally, supination of the 
forearm is not limited to 30 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205 - 5208, 5213.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5209 (2009).  Diagnostic Code 5210 provides 
that nonunion of the radius and ulna, with flail false joint, 
is rated 40 percent disabling for the minor side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5210 (2009).  Diagnostic Code 5211 
provides for ratings based on impairment of the ulna.  
Malunion of the ulna with bad alignment is rated 10 percent 
for the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5211 
(2009).  However, there is no evidence of flail joint 
impairment, nonunion of the radius and ulna, or malunion of 
the ulna or marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5209 - 5211.  

Consideration has also been given to functional loss due to 
pain, weakened movement, excess fatigability, and 
incoordination causing additional disability beyond that 
reflected on range of motion measurements.  38 C.F.R. 
§§ 4.40, 4.45 (2009); see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, while the Veteran's left radius 
disability is manifested complaints of pain, this disorder is 
not manifested by a compensable loss of motion, even with 
consideration of pain.  Additionally, the June 2008 VA 
examination found full motor function in her arms, forearms, 
hands, and fingers.  The November 2007 examinations found 
full range of motion without difficulty and 5/5 muscle 
strength.  

Accordingly, a compensable evaluation for left radial head 
fracture is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for an initial compensable evaluation for left radial 
head fracture at any time during the period pertinent to this 
appeal, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. 
App. at 126.

B.  Neuralgia, Left Upper Extremity

As noted above, service connection for neuralgia of the left 
upper extremity as a residual of the service-connected left 
radial head fracture, was granted and a separate 
noncompensable evaluation was assigned under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8715.  Diagnostic Code 
8715 provides ratings for neuralgia of the median nerve.  
Pursuant to Diagnostic Code 8715, mild incomplete paralysis 
is rated 10 percent disabling.  The term "incomplete 
paralysis" is defined by the Rating Schedule as a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis.  The Rating Schedule also 
states that when the involvement of a peripheral nerve is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.  38 C.F.R. § 4.124a.

After review of the evidence, the Board finds that a 10 
percent rating is warranted based on the evidence which 
indicates that this condition is sufficiently analogous to a 
mild neuralgia of the median nerve.  Diagnostic Code 8715.  
However, a rating in excess of 10 percent is not warranted as 
the Veteran's symptomatology does not approximate the 
disability picture contemplated by "moderate" incomplete 
paralysis.  The medical evidence indicates that the Veteran's 
residuals of injury to the left upper extremity is primarily 
manifested by complaints of intermittent numbness and pain in 
the left upper extremity, hand and fingers; there is no 
objective evidence of any diminishment of strength and range 
of motion is consistently near normal limits.  A June 2008 
EMG/NCS test revealed normal findings.  In sum, the Board 
finds that the Veteran's left upper extremity approximates 
"mild" incomplete paralysis of the median nerve; thus a 
rating in excess of 10 percent is not warranted for 
impairment to the median nerve.

Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for left upper extremity 
neuralgia at any time during the appeal period and therefore, 
the doctrine of reasonable doubt is not for application.  
Gilbert, 1 Vet. App. at 56; see also Fenderson, 12 Vet. App. 
at 126.

C.  Extraschedular Consideration

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability pictures were 
not so unusual or exceptional in nature as to render her 
current ratings inadequate.  The Veteran's left radius head 
fracture and left upper extremity neuralgia are evaluated 
pursuant to Diagnostic Codes 5212 and 8715, the criteria of 
which is found by the Board to specifically contemplate the 
level of disability and symptomatology exhibited by the 
Veteran's disorders.  The service-connected left upper 
extremity neuralgia is manifested by complaints of 
intermittent numbness and pain in the left upper extremity, 
hand and fingers, without objective evidence of any 
diminishment of strength, range of motion is consistently 
near normal limits, and EMG/NCS test revealed normal 
findings.  When comparing this disability picture of the 
Veteran's current condition with the symptoms contemplated by 
the Rating Schedule, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by a 10 
percent disability rating for her service-connected left 
upper extremity neuralgia.  The service-connected left radial 
head fracture has been manifested by forearm supination to 85 
degrees, with complaints of pain; pronation to 80 degrees, 
with intermittent complaints of pain; left elbow flexion to 
140 degrees and extension to 0 degrees, without complaints of 
pain; normal strength; and tenderness over the left olecranon 
area.  When comparing this disability picture of the 
Veteran's current condition with the symptoms contemplated by 
the Rating Schedule, the Board finds that the Veteran's 
symptoms are contemplated by a noncompensable disability 
rating for her service-connected left radial head fracture.  
Ratings in excess thereof are provided for certain 
manifestations of the service-connected left radial head 
fracture and left upper extremity neuralgia, but the medical 
evidence of record did not demonstrate that such 
manifestations were present in this case.  Therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.

Thus, with respect to both of the disabilities at issue 
herein, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
exceptional cases so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met in either instance.  
Thun, 22 Vet. App. at 115.


ORDER

An initial compensable evaluation for left radial head 
fracture is denied.

An initial evaluation of 10 percent for left upper extremity 
neuralgia is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


